Citation Nr: 1817744	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Appellant is entitled to VA compensation payments issued in the Veteran's name after his death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran, who had active service from June 1958 to March 1962 and from July 1962 to December 1963, died on January [REDACTED], 2014.  The Appellant is his sister, and had been appointed his fiduciary in 2013. 

This matter is before the Board on appeal from a February 2014 determination by the Department of Veterans Affairs (VA), Agency of Original Jurisdiction (AOJ), that any VA payments issued in the Veteran's name after the date of death must be returned. 

In January 2018, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran, who had been determined to be incompetent, was the beneficiary of VA disability compensation benefits; the Appellant was his fiduciary.

2.  The Veteran died on January [REDACTED], 2014.

3.  Following the death of the Veteran, VA issued compensation payments on February 1, 2014, and March 1, 2014; these payments were made to the Veteran with the Appellant as his legal custodian.

4.  The Appellant's status as custodian-payee terminated on the date of the Veteran's death and she had no claim or entitlement to the payment of VA disability compensation benefits received following the Veteran's death. 


CONCLUSION OF LAW

The Appellant is not entitled to the Veteran's VA compensation benefits received after his death.  38 U.S.C. §§ 5112, 7104 (2012); 38 C.F.R. § 3.500 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, does not apply to cases involving overpayment of indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations do not apply in this matter.

In this case, following a June 2013 incompetency determination, the Appellant was designated as the custodian-payee of the Veteran's monthly payment of VA disability compensation benefits. 

The Veteran died on January [REDACTED], 2014.  VA subsequently continued to issue his monthly disability compensation checks in February 2014 and March 2014.  In a February 2014 letter, the Appellant was informed that any VA payments issued in the Veteran's name after the date of death must be returned.  She submitted a notice of disagreement with this determination in March 2014, and the instant appeal ensued.

Although the Veteran was alive for some of the month of January 2014, the governing VA law and regulation specify that as a matter of law any disability compensation pension benefits payable are to be discontinued effective the last day of the month before the payee's death.  38 U.S.C. § 5112(b)(1); 38 C.F.R. § 3.500(g).  As the Veteran died in January 2014, the law requires that his VA disability compensation benefits be discontinued effective the last day of December 2013, and the Veteran and his custodian-payee are not entitled to any subsequent payments.  As of the date of the Veteran's death, the Appellant's status changed from that of a custodian-payee of the Veteran's disability compensation to that of a non-payee.  

The Board notes that the Appellant reported she did not use the funds deposited after the Veteran's death for her own gain, but used it towards her brother's housing and living expenses.  The Board further acknowledges that under 38 C.F.R. § 3.1000(a), any benefits due to a Veteran that are unpaid at the time of his death will be dispersed reimburse the person who bore the expenses of last sickness or burial (if there is no surviving spouse, parent, or child).  However, as was discussed above, the Veteran was not due disability compensation benefit for the months paid after his death.  Therefore, there were no unpaid benefits due to Veteran available to be dispersed, including to the Appellant.

The Board acknowledges and understands the Appellant's January 2018 testimony and the contentions stated therein, to include difficulties with VA regarding the Veteran's health care and homelessness.  However, while the Board sympathizes with the Appellant's frustration, most of this testimony pertains to issues which are not before the Board.  Moreover, the Board is bound by the applicable law and regulations of the Department.  38 U.S.C. § 7104(c).  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim is denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the Appellant's claim must be denied as a matter of law.


ORDER

The Appellant is not entitled to VA compensation payments issued in the Veteran's name after his death.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


